Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejection Withdrawn
The rejections based on Shanjani et al  (US 2018/0153648) are withdrawn.  Shanjani et al has priority dates of Dec 2, 2016 and Aug 8, 2017 and a publication date of June 7, 2018.  The present application was filed April 10, 2019 and has priority dates of April 11, 2018 and Sep 24, 2018.    The rejection in the Office Action of Sep 1, 2021 was based on 35 U.S.C. 102(a)(1), but should have been provisional and based on 35 U.S.C. 102(a)(2).   Applicant’s statement at page 8 of the Dec 1, 2021 response that “the subject matter of Shanjani and the claimed invention were both under an obligation of assignment to ALIGN TECHNOLOGY, INC. not later than the effective filing date of the claimed invention” is deemed sufficient in meeting the statement requirement of 35 U.S.C. 102(b)(2)(A) and Shanjani disqualified as prior art.  Note MPEP 2154.02(c).


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7-9, 11-14, 18-20, 23, 26-31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeLuke (US 7,011,518).
DeLuke discloses a palatal expander shell apparatus with first tooth engagement region 14 worn on a first portion of a patient’s teeth and second tooth engagement region 16 worn on a second portion of the patient’s teeth with palatal region 22, 30 extending between the first tooth engagement region 14 and second tooth engagement region 16 and applying a lateral force between the two engagement regions (note Figure 1).  DeLuke further discloses “using Hamilton pliers, the buccal portion of each cap 14, 16 was lifted gently to break the seal on each tooth.  The caps flex easily, allowing assistants to remove this appliance.”  (column 5, line 66-column 6, line 2).  The flexing region of the caps 14, 16 meets the “bend along the breach region” requirement of claim 1.
In regard to claim 7, the flexing of the tooth engagement regions 14 and 16 of DeLuke to break the seal on each tooth, is deemed to meet the broadly claimed “hinged manner.”  In regard to claim 8 the DeLuke pulling force breaks the seal along the breach region.  In regard to claim 11, the edge/lip/ side where the DeLuke Hamilton pliers are sued to grasp the caps 14, 16 meets the “detachment region” limitation.  In regard to claims 12, 13 and 27, the elongated structure of the DeLuke caps 14, 16 that extends anteriorly to posteriorly would inherently flex .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 10, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuke (US 7,011,518).
In regard to claims 2, 3, 21, 22, 24 and 25, it would have been obvious before the effective filing date of the claimed invention to have constructed the first and second tooth engagement regions of sufficient flexibility such that  the device could be removed as described within the wide range of forces claimed such that the use of excessive force would be avoided.
In regard to claim 10, while DeLuke discloses removal with the use of pliers, it would have reasonably been obvious to one of ordinary skill in the art to also effect removal with the use of one’s fingers/fingernails as people commonly remove objects with their fingers everyday.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DeLuke (US 7,011,518) in view of Li et al (US 2011/0136072).
Li et al teach the use of attachment members with shell type orthodontic appliances in order to anchor the appliance to the patient’s dentition,  or eliciting tooth movement (see paragraph [0004].  To have used prior art attachment member to help anchor the DeLuke orthodontic appliance in the patient’s mouth would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 15, 16, 17 and 32 are objected to as being dependent on a rejected based claim, but would be allowable if rewritten in independent form to include all of the limitations of the claims from which they depend.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712